DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/952477 
    
        
            
                                
            
        
    

Parent Data15952477, filed 04/13/2018 is a national stage entry of PCT/EP2016/075086, International Filing Date: 10/19/2016claims foreign priority to 15190601.3, filed 10/20/2015 claims foreign priority to 16174999.9, filed 06/17/2016 


Non-Final Office Action after RCE

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Status of claims

Claims 1-3, 5-8 and 16-24 are pending 
New claims 16-24 were added
. 
Claims 1-3, 5-8 and new 16-18 were examined.
New claims 19-24 were withdrawn from consideration as non-elected invention.. (See following reasons).


819 Office Generally Does Not Permit Shift [R-07.2015]
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03.
A restriction requirement (and election thereto) made in a parent application does not carry over to a continuation, CIP, or divisional application. See Bristol-Myers Squibb Co. v. Pharmachemie BV, 361 F.3d 1343, 1348, 70 USPQ2d 1097, 1100 (Fed. Cir. 2004)(An original restriction requirement in an earlier filed application does not carry over to claims of a continuation application in which the examiner does not reinstate or refer to the restriction requirement in the parent application.). In design applications, but not international design applications, where a continued prosecution application (CPA) filed under 37 CFR 1.53(d) is a continuation of its parent application and not a divisional, an express election made in the prior (parent) application in reply to a restriction requirement does carry over to the CPA unless otherwise indicated by applicant.
While applicant, as a matter of right, may not shift from claiming one invention to claiming another, the examiner is not precluded from permitting a shift. The examiner is most likely to do so where the shift results in no additional burden, and particularly where the shift reduces work by simplifying the issues.

Since new claims 19-24 require new search and consideration, therefore, were not examined. It will be a burden on the examiner to examiner new claims 19-24 which are independent from previously elected and examined claims 
In response to restriction requirement, Applicants elected group I claims 1-8 without traverse in the communication dated 04/17/2020.





Dantrolene –Formula (I) on page 5 of WO ref. 

    PNG
    media_image1.png
    123
    399
    media_image1.png
    Greyscale

14663-23-1, Dantrolene sodium
RN   14663-23-1 HCAPLUS     

Election of Invention
Previously, Applicants elected group I, claims 1-8 without traverse (response to restriction (Response to the requirement dated 04/17/20)20).

819 Office Generally Does Not Permit Shift [R-07.2015]
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03.
A restriction requirement (and election thereto) made in a parent application does not carry over to a continuation, CIP, or divisional application. See Bristol-Myers Squibb Co. v. Pharmachemie BV, 361 F.3d 1343, 1348, 70 USPQ2d 1097, 1100 (Fed. Cir. 2004)(An original restriction requirement in an earlier filed application does not carry over to claims of a continuation application in which the examiner does not reinstate or refer to the restriction requirement in the parent application.). In design applications, but not international design applications, where a continued prosecution application (CPA) filed under 37 CFR 1.53(d) is a continuation of its parent application and not a divisional, an express election made in the prior (parent) application in reply to a restriction requirement does carry over to the CPA unless otherwise indicated by applicant.
While applicant, as a matter of right, may not shift from claiming one invention to claiming another, the examiner is not precluded from permitting a shift. The examiner is most likely to do so where the shift results in no additional burden, and particularly where the shift reduces work by simplifying the issues.




Rejection Withdrawn

Rejection of claim 5 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because clam 5 was amended to overcome the rejection.  

Amendments in Specification

Applicants submitted a clean (27 pages) and marked copy of the specification (27 pages) with the response filed on 03/31/3031.  Amendments were entered. 

Declaration under 37 CFR §1.132

Applicants filed a declaration on by Dr.Vincent Adamo was fully considered but was found insufficient to overcome the rejection.  The comparison presented in table was considered.  Solution 3 lacks cyclodextrin. Solution 5 (Al-Ghananeem et al.) were measured at pH. 9.5.   The comparison as presented was not considered as a side by side comparison.  Jansen was compared with unsubstituted CD.  Jensen et al. teaches the solubility dantrolene in the range of temperature 20-37 C at pH 5.4, 7.4 and 9.4.  Figure 12 illustrates was considered again the comparison was not a side by side comparison.  The comparison was with each reference separately when the Jensen et al. teaches that the solubility was found to increase as a function of pH and temperature. Jansen teaches that in presence of cyclodextrin s the solubility is increased indication complex formation.  (Summary, page 193).  It is unclear why the comparison was made for each reference individually when rejection was based on combination of references.  It appears that comparison as presented is for each reference when the rejection was made in combination of references.  Since claims were amended the arguments do not fully applies.  

Response to Remarks

Applicants supplemental response filed on 05/03/2022 is acknowledged.  Claims were amended therefore; office action was revised to address the amendments.  Amendments in claims filed on 03/31/2021 are entered.  The declaration was considered but was found insufficient to overcome the rejection. Since claims were amended, the arguments do not fully apply because claims were amended.
The Examiner respectfully disagrees because of Al-Ghananeem in example 3, [0069-0070] it teaches the preparing water was added at pH 8 with vigorous kneading to for a uniform paste with optional heating, Kneading continues for 30 minutes and the paste in freeze dried.  The dried complex is grounded to obtain uniform lyophilized powder containing dantrolene sodium. 

 Claim 1 was amended as (I) pH range was amended from 7 or greater than 8.5 and (2) molar ratio of component (A) and component (B) was amended from 1:2 to 1:30 (drug and cyclodextrin derivative) to now 1:2 to 1:20   Muller et al teaches ratio 1:2 which still overlaps with claimed ratio. Other reference also teaches claimed invention.
Specification discloses comparison with the disclosure of WO 2010/126818. The comparison is not a side by side comparison and discloses that preparation of Al-Ghananeem, A (WO 2010/126818 A1) are prepared with a kneading process resulting in a paste.  (Lines 1-3, page 26 in Applicants specification).
Example 3: Micronized dantrolene sodium (250 mg) and 2-hydroxypropyl-beta-cyclodextrin (100 mg) are mixed. Purified deionized water (4 mL) with a pH of 8 is added with vigorous kneading to form a uniform paste with optional heating. Kneading is continued for 30 minutes and the paste is freeze dried. The dried complex is grounded in a mortar to obtain uniform lyophilized powder containing 250 mg dantrolene sodium. Agents, excipients and binders [0070].  Applicant’s arguments were not found persuasive because Muller teaches drug to beta-cyclodextrin derivative 1:6 to 1:4 especially about 1:2 to 1:1 (lines 61-64, col. 2).  Muller et al. in example 2 hydroxypropyl-beta-cyclodextrin was used and the range 1:2 is taught by Muller et al.  
The data as presented in the specification do not represent the closest prior art. The data as presented in tables 1 and 2 (spec pages 21 and 24) are not side by side comparison. The comparison was done without cyclodextrin. 
The rejection is based on combination of reference. See Merck v. Biocraft, 874 F.2d at 807 (That the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”).
Applicant's arguments are against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection has been made in combination of references.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abeer Al-Ghananeem (WO 2010/126818, 25 pages, IDS dated 04/13/2018), Muller et al. (US Patent 6,407,079) and Jansen et al. (IDS dated 04/13/2018, 7 pages). These references teach an aqueous composition of dantrolene or its salt and cyclodextrin derivatives as instantly claimed which embraces Applicants claimed invention.  Se the entire documents.   

Determination of the Scope and Content of the Prior Art 

In regards to claim 1, Abeer Al-Ghananeem (WO’818) teaches dantrolene and its salts, pharmaceutical compositions for treatment and preventing malignant hyperthermia (MH). (Abstract).   In regards to aqueous composition as in instant claim 1, Al-Ghananeem addition of carrier can be aqueous. (Claim 5).
In regards to pH of the composition greater than 8.5 as in amended claim 1 and 3, Al-Ghananeem teaches pH above 7 also teaches in example 3 pH 8.  It also teaches 2-hydrooxypropyl-beta-cyclodextrin in the dantrolene composition.  See example 3 [0069]-[0070]. It teaches a composition containing dantrolene sodium (250 mg) and 2-hydroxypropyl-beta- cyclodextrin (100 mg) are mixed. Purified deionized water (4 mL) with a pH of 8 is added with vigorous kneading to form a uniform paste with optional heating. The dried complex is grounded in a mortar to obtain uniform lyophilized powder containing 250 mg dantrolene sodium.  See example 3, [0060] and [0070].  WO ref. teaches administration of dantrolene by itself or in a combination with active ingredients in a pharmaceutical composition [0060].
. It would have been obvious to one skilled in the art at the time the invention was filed would apply the teachings of Abeer Al-Ghananeem (WO) which teaches pH 8 in example 3. It also teaches pH 7 or above teaches pH adjuster to adjust the pH as needed.  The claimed pH as amended is greater than 8.5.
Al-Ghananeem teaches acidic or basic pH-adjusting agents [0026].  Therefore, the pH of the composition containing dantrolene sodium cab be adjusted as needed.  It would have been obvious to one skilled in  the art who is familiar with this art would adjust pH of the composition as needed.  
Al-Ghananeem teaches 2-hydroxypropyl-beta-cyclodextrin in example 3 and dantrolene sodium. 2-Hydroxypropyl-β-cyclodextrin (HP-β-CD) is a cyclic oligosaccharide containing seven D-(+)-glucopyranose units that is widely used to improve the aqueous solubility of various compounds, especially those containing a phenyl group.
It would have been obvious to one skilled in the art at the time the invention was filed would be motivated to make a composition of dantrolene and 2-hydroxypropyl-beta- cyclodextrin and water at pH 8  or more for the treatment and preventing malignant hyperthermia (MH).   
In regards to claim 6 and 7,   Al-Ghananeem (WO ref) teaches composition containing pH adjuster. The formulation can include the addition of pharmaceutically acceptable excipients, diluents, or carriers and pH adjusting agents.  [0028].    In regards to when the molar ratio od component (A) which is dantrolene to pH adjuster is 20:1 to 1:20 is considered obvious to one skilled in the art at the time the invention was filed.   One skilled in the art would adjust the pH of dantrolene as desired including 20:1 to 1:20. 
Al-Ghananeem teaches excipient are active pharmaceutical ingredients (API) into pharmaceutical formulations and include carriers, diluents, vehicles, solubilizer, stabilizers, bulking agents, acidic or basic pH-adjusting agents and binders. [0026]. Penetration enhancers may include, ionic surfactants such as sodium lauryl sulphate, or non-ionic surfactants such as polyoxyethylene lauryl ethers, fusidates such as sodium taurodihydrofusidate. Other specific enhancers includes chitosan. [0054].
It teaches that Dantrolene may be formulated in the form of solutions and preferred dosage form is water miscible solids are particularly preferred. 
Al-Ghananeem teaches addition of as in claim 8, osmolality agent, Al-Ghananeem teaches formulations suitable for intranasal administration, powders, solutions and suspensions are sterilized and are preferably isotonic .[0041]. It teaches addition of carrier, diluents, vehicles or excipients. The carriers may be organic or inorganic in nature. In addition, the formulation may contain additives such as thickening or gelling agents, emulsifiers, wetting agents, buffers, 
 Al-Ghananeem teaches addition of non-ionic surfactants. [0055].  It teaches addition of starch and chitosan. [0054].  Method of administration [0050] to [0051].  

It would have been obvious to one skilled in the art at the time the invention was filed to make a composition containing dantrolene sodium and 2-hydroxypropyl-beta- cyclodextrin with reasonable expectation of success because Al-Ghananeem teaches combination of 2-hydroxypropyl beta-cyclodextrin and dantrolene sodium at pH 8.  A person skilled in the art would add pH adjusting agents to adjust the pH of the composition as needed. A person skilled in the art at the time the invention was filed would add solubilizer, stabilizers, surfactants and enhancers in the composition containing dantrolene sodium and 2-hydroxypropyl-beta-cyclodextrin for treating various diseases including malignant hyperthermia (MH.  Al-Ghananeem teaches administration of dantrolene and its salts are taught. It teaches mixing and dissolving an excess of dantrolene sodium with 2-hydroxypropyl-beta-cyclodextrin (HPBCD) at pH 8 or higher as Al-Ghananeem teaches pH of the composition 7 or above.   Instant pH of the composition greater than 8.5 as amended is considered obvious over the prior art as cited above. 

In regards of the molar ratio of dantrolene and 2-hydroxypropyl-beta-cyclodextin as amended 1:2 to 1:20 as in claim 1,   Al-Ghananeem also teaches the administration of dantrolene per dose can be 25-100 mg/dose, preferably 25 to 50 mg/dose. [0049].   In example 3, 100 mg 2-hydroxypropyl-beta-cyclodextrin 50mg dantrolene were used, the ratio is 1:2. 

Ascertaining the differences between the prior art and the claims at issue.
(MPEP §2141.012)

Al-Ghananeem does not explicitly teach the ratio of dantrolene and 2-hydroxypropyl-beta-cyclodextin 1:2 to 1:20.  It teaches the ratio 1:2 as cited above. 
Muller et al. and Jansen et al. were added to show that molar ratios of dantrolene and 2-hydroxypropyl-beta-cyclodextrin in taught by the prior art.  Also pH greater than 8.5 as in claim 1 and 8.5 to 10 as in claim 3 are taught by all the references. 

Muller teaches the molar ratio of drug to .beta cyclodextrin is especially about 1:2 to 1:1.  (Lines 62 and 63, col. 2). 1:2 overlaps with claimed ratio.  
Muller teaches pharmaceutical compositions comprising inclusion compounds of sparingly water-soluble or water-instable drugs with .beta.-cyclodextrin ethers or .beta.-cyclodextrin esters and process for the preparation thereof. (Abstract).  It teaches cyclodextrin derivatives in the composition of an insoluble drug.  (See Lines 13-34, col. 2).  It teaches the molar ratio of drug to .beta cyclodextrin is especially about 1:2 to 1:1 as cited above.  As a rule, it is preferred to use the complex forming agent in a molar excess.
In regards to claim 5, Muller teaches the molar substitution is between 0.05 to 10 which is the same as instantly claimed. (Lines 47-49, col. 2). 
In regards to claim 8, Muller teaches that the he water may further comprise physiologically compatible compounds such as sodium chloride, potassium nitrate, glucose, mannitol, sorbitol, xylitol or beta.-cyclodextrin is a compound with ring structure consisting of 7 anhydrous glucose units;. 
In the hydroxyalkyl ethers of .beta.-cyclodextrin used in accordance with the invention the molar substitution is between 0.05 and 10, preferably between 0.2 and 2. Particularly preferred is a molar substitution of about 0.25 to about 1. ffers such as phosphate, acetate or citrate buffer. (Lines 58-62, col. 3.).  See claims 1-25. 
It would have been obvious to one skilled in the art at the time the invention was filed to make a composition as taught by the Muller et al containing dantrolene sodium or its derivatives and 2-hydroxypropyl-beta cyclodextrin in the ratio as needed including as instantly claimed.  Since Al-Ghananeem teaches pH 7 or greater and pH 8 (example 3) and since claims are drawn to 8.5 or greater, it would have been obvious to one skilled in the art to make the composition as taught by the all the references.   If the drug molecule has basic or acidic groups there exists the further possibility of increasing the water solubility by salt formation. (Lines 14-19, col. 1).
In regards to claim 1 and 3, drawn to pH is greater than 8.5 and 8.5 to 10 as amended, Jansen et al teaches aqueous compositions comprising dantrolene; and cyclodextrin and a cyclodextrin derivative, wherein the pH of the composition is greater than 7 i.e. 7.4 and 9.4 with a molar ratio of dantrolene to cyclodextrin falling within the claimed ranges. (Abstract; page 193, right-hand column, paragraph 1; page 196; table 3; page 198, right-hand column, paragraph 2-4). 
Therefore, greater than pH 8.5 as instantly claimed is also taught by Jansen et al, 9.4, as pH 9.4 is greater than 8.5.  Furthermore, instant claim 3 the pH ranges are from 8.5 to 10 which is taught by Jansen et al. pH 9.4.
Jansen teaches the solubility of dantrolene as a function of pH.  The results of the solubility experiments on dantrolene are reported in table 1, which shows dependence of the solubility on pH and temperature.  The results showed that the solubilities fall within the micromolar range.  (Results and discussion (left and right column, page 195).  See tables 1-3. 
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to make the composition as claimed.  

Finding of Prima Facie Obviousness Rational and Motivation. (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed to one skilled in the art to prepare an aqueous composition containing dantrolene or its salt; cyclodextrin with reasonable expectation of success at the time the invention was filed. The references disclose mixing and dissolving an excess of dantrolene sodium with 2-hydroxypropyl-β-cyclodextrin (HPBCD) at pH 8.  (Example 3 (WO ref).
 	Al-Ghananeem teaches aqueous composition where PH adjusters were used to maintain the pH as needed.  The pH may be 7 or greater and pH 8 in example 3 and combination of 2-hydroxypropyl-beta-cyclodextrin and dantrolene.   Jansen teaches pH 9.4.    A person skilled in the art would be motivated to make compositions containing pharmaceutically acceptable excipients, diluents, or carriers and pH adjusting agents to keep the pH 8 or higher than 7 such as 9.4 taught by Jansen.   It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to apply the teachings of Al-Ghananeem, Muller and Jansen et al  to adjust the pH 7 or greater, or 9.4. 
It would have been obvious to one skilled in the art at the time the invention was filed to make a composition containing dantrolene sodium and 2-hydroxypropyl-beta- cyclodextrin with reasonable expectation of success in a ratio 1:2.
		Instant specification discloses the data which is not considered as a side by side comparison. The comparison is not with the closest is not a side by side comparison with the prior art. It appears that comparison is made to a solution without cyclodextrin (page 20, solution 2).  No unexpected or unobvious results were presented
See Merck v. Biocraft, 874 F.2d at 807 (That the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”).
It was decided that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997).  An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
Rely on the reference for all it teaches.  The patents use as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627